DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/21/22 is acknowledged.

Specification
The abstract of the disclosure is objected to because the entire abstract refers to  purported merits or speculative applications of the invention and should not compare the invention with the prior art.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1, lines 3, 4, 6, and 9, the term “A” should be lower cased - -a- -.
Claim 1, line 3, the term “the well” lacks antecedent basis.
Claim 1, line 7, the acronym “EOR” must be spelled out when first set forth in the claim. 
Claim 4, line 1, the term “the compression system” lacks antecedent basis. The claim should depend from claim 2 instead.
Claim 8, line 1, the term “systems” should be replaced with - -system- -.
Claim 9, line 3, the term “steams” should be replaced with - -streams- -.
Claim 11, line 1, the term “A system” should be changed to - -The system- -. Further, the term “the separator” lacks antecedent basis. 
Claim 11, line 2, the term “the same skid” lacks antecedent basis.
Claim 12, line 1, the term “A system” should be changed to - -The system- -. Further, the term “the separator” lacks antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil et al. (US 2009/0194280).
 With respect to claim 1, Gil et al. discloses a system (Figs 1-2) for natural gas liquid miscible enhanced oil recovery for efficient recovery and reinjection of natural gas liquid injectants comprising:
A cooling system 208 to cool fluids being produced by the well (231, 232), A separation system (206, 201) to separate the three distinct streams: wastewater (to 202), liquid hydrocarbons (to 204) and gaseous hydrocarbons (to 208), A second separation system (208, 210) whereby the liquid hydrocarbon stream is sent to a fractionation column 209 to output a stabilized crude oil stream, a liquid EOR fluid stream (216, to 234) and an optional gaseous EOR stream (to 233), and, A well injection system 234 for the EOR stream for enhanced oil recovery. See especially [0065-0066]. 

With respect to claim 2, Gil et al. teaches where a compression system 207 is added to increase the pressure of the fluids from the well.

With respect to claim 3, Gil et al. teaches where the gaseous streams produced from the initial phase separation and fractionation column are combined.

With respect to claim 5, Gil et al. teaches where the cooling system 208 to cool fluids being produced by the well is selected from an air-cooled heat exchanger, a water-cooled heat exchanger, and a mechanical refrigeration system.

With respect to claim 6, Gil et al. teaches where the separation system 201 to separate the three distinct streams: wastewater, liquid hydrocarbons and gaseous hydrocarbons is a heater treater or three phase separator which may be of vertical or horizontal type.

With respect to claim 7, Gil et al. teaches where a portion of the gas stream 210 is to be used for fractionation column heating and/or fuel for power generation.

With respect to claim 9, Gil et al. teaches where said separation system 201 is a three-phase-separator which is a pressure vessel made specifically to efficiently separate water, hydrocarbon mixtures into distinct streams.

With respect to claim 10, Gil et al. teaches where said fractionating column functions to stabilize the crude oil 209 and to generate liquid and optional gaseous EOR fluid streams.

With respect to claim 11, Gil et al. teaches where the separator and the fractionation column are integrated on the same skid (Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. in view of US’308 (US 2017/0248308).
Gil et al. fails to teach where the compression system used to increase the pressure of the fluids being produced is selected from a screw compressor, reciprocating compressor, centrifugal compressor or scroll compressor having between one to four stages. 
US’308 teaches a compressor portion 291 may include a positive displacement compressor, such as a rotary or reciprocating compressor, and a dynamic compressor, such as a centrifugal or axial compressor, although other compressor types are also within the scope of the present disclosure. The compressor portion 291 may comprise a single or multi-stage compressor operable to increase the pressure of the gas component to a pressure suitable for injection into the wellbore 204 [0040]. 
Therefore, it would be considered obvious to one of ordinary skill in the art to employ a type of compressor in the system of Gil et al. in view of US’308 in order increase pressure of fluids. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. in view of Booth (US 2011/0139603).
Gil et al. fails to teach where said cooling systems employs an air-cooled partial condenser with electrically driven fans and finned tubing in its construction. 
Booth teaches a condenser 56 comprise a fin tube fan cooled type condenser powered by an electrical 60 horsepower fan Alternatively, the condenser 56 may be chilled using cold water, streaming air, or other cooling methodology, as will be appreciated by one of ordinary skill [0037] for processing well fluids. 
Therefore, it would be considered obvious to one of ordinary skill in the art to employ a type of condenser in the system of Gil et al. in view of Booth in order process well fluids. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. alone.
Gil et al. fails to explicitly teach where the separator and the fractionation column are integrated to a single vessel. However, one of ordinary skill in the art would recognize this feature as one of many possible configurations for above-ground  fluid processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/193244 teaches the use of screw compressors for economic purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        5/7/2022